Name: 96/270/EC: Commission Decision of 12 April 1996 approving an amendment to the varietal conversion programme for hops submitted by the Kingdom of Spain pursuant to Council Regulation (EEC) No 2997/87 (Only the Spanish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  plant product;  agricultural structures and production;  agricultural policy;  farming systems
 Date Published: 1996-04-23

 Avis juridique important|31996D027096/270/EC: Commission Decision of 12 April 1996 approving an amendment to the varietal conversion programme for hops submitted by the Kingdom of Spain pursuant to Council Regulation (EEC) No 2997/87 (Only the Spanish text is authentic) Official Journal L 100 , 23/04/1996 P. 0014 - 0016COMMISSION DECISION of 12 April 1996 approving an amendment to the varietal conversion programme for hops submitted by the Kingdom of Spain pursuant to Council Regulation (EEC) No 2997/87 (Only the Spanish text is authentic) (96/270/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2997/87 of 22 September 1987 laying down, in respect of hops, the amount of aid to producers for the 1986 harvest and providing for special measures for certain regions of production (1), as last amended by Regulation (EC) No 423/95 (2), and in particular Article 2 (5) thereof,Having regard to Commission Regulation (EEC) No 3889/87 of 22 December 1987 laying down detailed rules for the application of the special measures for certain regions of hops production (3), as last amended by Regulation (EEC) No 718/93 (4), and in particular Article 3 thereof,Whereas, pursuant to Article 2 (5) of Regulation (EEC) No 2997/87, on 9 December 1988 the Kingdom of Spain forwarded to the Commission a varietal conversion programme for hops; whereas the programme as amended on 3 July 1989 was approved by Commission Decision 89/479/EEC (5);Whereas on 18 December 1991 the Kingdom of Spain forwarded further amendments to that programme to the Commission;Whereas conversion to specific clones of the variety H 3 may be treated as varietal conversion within the meaning of Regulation (EEC) No 2997/87 on condition that the strain obtained by clonal selection gives rise to production of hops of the super-alpha type, as defined in Article 1 (3) of Regulation (EEC) No 3889/87, which may be used in brewing owing to the confirmed stability and homogeneity characteristics;Whereas on 23 February 1995 the Kingdom of Spain forwarded to the Commission new amendments to the programme;Whereas the proposed amendments involve the inclusion of additional super-alpha varieties in the list of varieties to be planted in line with new market requirements;Whereas the amendments to that programme were approved by Commission Decision 95/152/EC (6);Whereas on 15 January 1996 the Kingdom of Spain forwarded further amendments to that programme to the Commission;Whereas the proposed amendments involve replacing the 'ACCAL` producer group by 'Ã RBIGO`;Whereas the programme as amended satisfies the objectives of the Regulation in question and contains the information required pursuant to Article 2 of Regulation (EEC) No 3889/87;Whereas the financial contribution from the national budget foreseen in the programme complies with the ceiling in Article 2 (2) of Regulation (EEC) No 2997/87; whereas the actual costs referred to in that Article may include factors for assessing the net loss of income following the implementation of the conversion plan; whereas, however, only factors relating to the net loss of income suffered from the date of adoption of Regulation (EEC) No 2997/87 may be included in the calculation of the actual costs; whereas the financial contribution from the Member State to the varietal conversion programme must be determined accordingly;Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Hops,HAS ADOPTED THIS DECISION:Article 1 The amendment to the varietal conversion programme for hops, submitted pursuant to Regulation (EEC) No 2997/87 by the Kingdom of Spain on 15 January 1996, is hereby approved. The main aspects of the programme as amended are given in the Annex hereto.Article 2 The Kingdom of Spain shall inform the Commission every six months of progress in the programme.Article 3 This Decision is addressed to the Kingdom of Spain.Done at Brussels, 12 April 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 284, 7. 10. 1987, p. 19.(2) OJ No L 45, 1. 3. 1995, p. 1.(3) OJ No L 365, 24. 12. 1987, p. 41.(4) OJ No L 74, 27. 3. 1993, p. 46.(5) OJ No L 234, 11. 8. 1989, p. 50.(6) OJ No L 100, 3. 5. 1995, p. 25.ANNEX 1. List of producer groups covered by the programme - Grupo de cultivadores de lÃ ºpulo de Garrizo de la Ribera, AsociaciÃ ³n de Productores Agrarios, APA n ° 1,- Sociedad Agraria de TransformaciÃ ³n n ° 9 691 'Ã RBIGO` de LeÃ ³n.2. Duration of programme From 1988 to 1996. The last plantings must be carried out before 31 December 1996.3. Areas covered by the programme 617 hectares4. Varieties to be planted and areas concerned Aromatic varieties>TABLE>Super-alpha varieties (1)>TABLE>(1) Within the meaning of Article 2 of Regulation (EEC) No 2997/87 and Article 1 (3) of Regulation (EEC) No 3889/87.